Case 1:19-cv-02716-NGG-PK Document 15 Filed 08/02/19 Page 1 of 1 PageID #: 46




                                        Attorneys At Law
                                  th
                        136-20 38 Avenue, Suite 10H, Flushing, NY 11354
                             Tel: (718) 539-7098. Fax: (718) 539-7177

                                                                     August 2, 2019

                                                                        via ECF
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Honorable Magistrate Judge Peggy Kuo:

Re: 19-cv-02716-NGG-PK May Flower International, Inc. v. Apollo Food International Inc
et al

I am the attorney for the Plaintiff, May Flower International, Inc., in the above-noted action.
With the consent from defendant Apollo Food International Inc and defendant A & C Best Food
Trading Inc. (defendant Wing Fung Hong Ltd. has not appeared in this action), I respectfully
request an adjournment of the Initial Conference currently scheduled for August 8, 2019 at 10
a.m. (the “Initial Conference”) for the reasons set out below.

On July 30, 2019, the Honorable Judge Nicholas G. Garaufis granted defendant Apollo Food
International Inc.’s (“Apollo”) application for a pre-motion conference and further ordered that
defendant Apollo’s time to answer or otherwise reply to the Complaint be extended until 14 days
after the entry of the order deciding defendant Apollo’s anticipated motion.

In light of the Honorable Judge Nicholas G. Garaufis’ order of July 30, 2019, I respectfully
request that the Initial Conference be adjourned until after defendant Apollo has filed its answer
to the Complaint. I confirm that this is the first request made for an adjournment of the Initial
Conference.

Thank you for your time and consideration.


        Yours truly,

       /s/ Joe Zhou
       _____________________
       Joe Zhenghong Zhou, ESQ.
